DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment field 2/24/2021. Claims 1, 6, 8, 13, 15 and 20 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Additionally, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20180089592 A1), in view of Sharma et al (US 20200327371 A1).
As per claim 1, Zeiler et al disclose a computer-implemented method for providing workflow user interface (UI) controls for display in digital workplaces, the method being executed by one or more processors (i.e., workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications (e.g., as API calls to the prediction models to provide input to and obtain outputs from the prediction models or workflow incorporating the prediction models), ¶ 0035) and comprising:
receiving, by a digital workplace system, action data indicating an action of a user interacting with a first application in a digital workplace (i.e., the prediction models of a workflow (or instances of the prediction models) may learn from the data that they process (e.g., inputs provided by users of applications in which the prediction models are incorporated, inputs provided by other components of the applications in which the prediction models are incorporated, feedback information related to the outputs derived from the prediction models' processing of the foregoing inputs, etc.), ¶ 0035);
transmitting, by the digital workplace system to a machine learning (ML) service, a request, the ML service processing the request at least partially based on the action to provide a predictive workflow file from a ML model (i.e., responsive to the generation, the resulting software application may include one or more instances of machine learning models or non -machine-learning models that correspond to the presented model representations, one or more input/output paths between 
receiving, by the digital workplace system, the predictive workflow file (i.e., the prediction models of a workflow (or instances of the prediction models) may learn from the data that they process (e.g., inputs provided by users of applications in which the prediction models are incorporated, inputs provided by other components of the applications in which the prediction models are incorporated, feedback information related to the outputs derived from the prediction models' processing of the foregoing inputs, etc.), ¶ 0035);
providing, by the digital workplace system, a workflow UI control comprising visual representations of the predicted actions of the predictive workflow file (i.e., the application may utilize the API client to make calls to one or more workflows created via system 100's service platform or user interface thereof. As an example, a single call to a workflow may cause multiple machine learning models of the workflow to be executed, ¶ 0037); and
displaying the workflow UI control in the digital workplace (i.e., with respect to FIG. 3A, user interface 300 of a service platform displays representations of components related to functionalities to be provided via an application. For example, such components include machine learning models 302, 304, 306, and 308, ¶ 0037).
Zeiler et al does not explicitly disclose the predictive workflow file providing a sequential list of predicted actions to be executed using at least one second application within the digital workplace system, the at least one second application being different from the first application.

Zeiler et al and Sharma et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the predictive workflow file providing a sequential list of predicted actions to be executed using at least one second application within the digital workplace system, the at least one second application being different from the first application in Zeiler et al, as seen in Sharma et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Zeiler et al disclose the ML service selects the ML model from a set of ML models based on the action and the user interacting with a digital workplace (i.e., As an example, a single call to a workflow may cause multiple 
As per claim 3, Zeiler et al disclose the ML model is trained in a multi-stage training process comprising static training and dynamic training (i.e., with respect to FIG. 3C, training data may be provided to one or more machine learning models (or instances thereof) represented in user interface 300 in accordance with their arrangement with one another to train the machine learning models. As an example, unsupervised training of machine learning models 304 and 306 may be performed by providing inputs to machine learning model 304, which may learn based on the provided inputs and its processing of the provided inputs (e.g., without machine learning model 304 being provided any evaluation data to assess the accuracy of its subsequent output), ¶ 0048).
As per claim 4, Zeiler et al disclose the ML model is trained based on usage data of applications accessible through the digital workplace and transaction data of the applications (i.e., Training data used to train the machine learning models may include (i) inputs to be provided to a machine learning model (e.g., inputs provided to and processed by other machine learning models or other inputs), (ii) reference outputs that are to be derived from a machine learning model's processing of such 
As per claim 5, Zeiler et al disclose the ML model is customized to the user for generating the workflow UI control (i.e., service interface subsystem 112 may make available an option for one or more customizable models (or operation blocks) via a user interface, ¶ 0045). 
As per claim 6, Zeiler et al disclose the predictive workflow file defines a set of action cells, each action cell identifying one of the predicted actions and a respective second application for executing the predicted action, a visual representation being provided within the workflow UI control for each action cell (i.e., a graph of arbitrary data workflow methods that incorporate artificial intelligence blocks with other processing operations may be built via the service platform's user interface to meet an entire application or enterprise need. Such workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications (e.g., as API calls to the prediction models to provide input to and obtain outputs from the prediction models or workflow incorporating the prediction models), ¶ 0035).

Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the computer-readable storage medium claims corresponding to the method claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-6, respectively, since they are the system claims corresponding to the method claims.

Response to Arguments
 	In the Remarks, Applicant argues Zeiler does not teach "providing workflow user interface (UI) controls for display in digital workplaces," much less "transmitting, by the digital workplace system to a machine learning (ML) service, a request, the ML service processing the request at least partially based on the action to provide a 
 Zeiler et al disclose receiving, by a digital workplace system, action data indicating an action of a user interacting with a first application in a digital workplace (i.e., the prediction models of a workflow (or instances of the prediction models) may learn from the data that they process (e.g., inputs provided by users of applications in which the prediction models are incorporated, inputs provided by other components of the applications in which the prediction models are incorporated, feedback information related to the outputs derived from the prediction models' processing of the foregoing inputs, etc.), ¶ 0035); and 
transmitting, by the digital workplace system to a machine learning (ML) service, a request, the ML service processing the request at least partially based on the action to provide a predictive workflow file from a ML model (i.e., responsive to the generation, the resulting software application may include one or more instances of machine learning models or non -machine-learning models that correspond to the presented model representations, one or more input/output paths between respective ones of the models or from/to other sources/destinations, or other components, ¶ 0036).
Additionally, Zeiler et al disclose system 100 may cause user-selectable model representations, input/output representations, or other representations to be available via a user interface. Based on user input indicating selection of one or more model or input/output representations, system 100 may cause a presentation of the model representations, input/output representations, or other representations. 
A user may download and integrate an API client into the user's application. In some embodiments, the application may utilize the API client to make calls to one or more workflows created via system 100's service platform or user interface thereof. As an example, a single call to a workflow may cause multiple machine learning models of the workflow to be executed. The single call may cause a first machine learning model of the workflow to process one or more inputs and provide its outputs as inputs to one or more other machine learning models or non-machine-learning models, and cause those other machine learning models or non-machine-learning models to process the first machine learning model's outputs and provide their outputs to other components of the workflow or to the application (e.g., via the API client or other component of the application). In one use case, with respect to FIG. 3A, user interface 300 of a service platform displays representations of components related to functionalities to be provided via an application (¶ 0037).
As such, and contrary to Applicant’s assertion, Zeiler et al indeed disclose "providing workflow user interface (UI) controls for display in digital workplaces," and "transmitting, by the digital workplace system to a machine learning (ML) service, a 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	-JOHN J. DUDLEY et al (A Review of User Interface Design for
Interactive Machine Learning) disclose a structural and behavioural model
of a generalised Interactive Machine Learning (IML) system and identify solution principles for building effective interfaces for IML.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 18, 2021